PROPERTY OPTION AGREEMENT BETWEEN BARRY J. PRICE AND IRC EXPLORATION LTD. THE OMINECA QUEEN MINERAL PROPERTY PROVINCE OF BRITISH COLUMBIA TABLE OF CONTENTS DEFINITIONS 3 REPRESENTATIONS AND WARRANTIES OF PRICE 5 REPRESENTATIONS AND WARRANTIES OF IRC 6 GRANT AND EXERCISE OF OPTION 6 RIGHT OF ENTRY 8 OBLIGATIONS OF PRICE DURING PROPERTY OPTION PERIOD 8 TERMINATION OF PROPERTY ACQUISITION 8 TRANSFERS 8 FORCE MAJEURE 9 CONFIDENTIAL INFORMATION 10 ARBITRATION 10 DEFAULT AND TERMINATION 11 NOTICES 11 GENERAL 11 SCHEDULE "A" DESCRIPTION OF PROPERTY RIGHTS AND PROPERTY SCHEDULE "B" JOINT VENTURE AGREEMENT 2 OPTION AGREEMENT THIS AGREEMENT made effective as of the 11th day of August, 2008. BETWEEN: BARRY J. PRICE an individual having a residence at 820 East 14th Street, North Vancouver, B.C., Canada; (hereafter "Price") - and- IRC EXPLORATION LTD., a body corporate, incorporated under the laws of Alberta and having offices located at 530-1015 4th Street S.W., Calgary, Alberta, Canada; (hereafter "IRC") WHEREAS: A.Price is the holder of or is entitled to become the holder of all Property Rights related to the Property; and B.Price has agreed to grant an Option to lRC to acquire an interest in and to the Property Rights and the Property, on the tem1S and conditions hereinafter set forth; NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sumof $1.00 now paid by IRC to Price (the receipt of which is hereby acknowledged), the parties agree as follows: DEFINITIONS 1.1For the purposes of this Agreement the following words and phrases shall have the following meanings, namely: a)"Agreement" means this agreement and any amendments thereto from time to time; b)"Commencement Date" means the date of this Agreement; c) "Completion Date" means the date on which IRC fulfills all of its obligations with respect to proper exercise of the Option as contemplated in Article 4 hereof; d) "Exploration Expenditures" means the sum of (i) all costs of acquisition and maintenance of the Property, all exploration and development expenditures and all other costs and expenses of whatsoever kind or nature including those of a capital nature, incurred or chargeable by IRC with respect to the exploration and development of the Property and the placing of the Property into Commercial Production. 3 e) "Feasibility Report" means a detailed written report of the results of a comprehensive study on the economic feasibility of placing the Property or a portion thereof into Commercial Production and shall include a reasonable assessment of the mineral ore reserves and their amenability to metallurgical treatment, a description of the work, equipment and supplies required to bring the Property or a portion thereof into Commercial Production and the estimated cost thereof, a description of the mining methods to be employed and a financial appraisal of the proposed operations supported by an explanation of the data used therein; f) “Price” means Barry J. Price g) "IRC" means IRC Exploration Ltd.; h) "Joint Venture Agreement" means the agreement substantially in the fonn as attached hereto as Schedule "B"; i) "Mine" means the workings established and assets acquired, including, without limiting the generality of the foregoing, development headings, plant and concentrator installations, infrastructure, housing, airport and other facilities in order to bring the Property into Commercial Production; a. "Mineral Products" means the end products derived from operating the Property as a Mine; b. "Mining Operations" means every kind of work done: c. on or in respect of the Property in accordance with a Feasibility Report; or d. if not provided for in a Feasibility Report, unilaterally and in good faith to maintain the Property in good standing, to prevent waste, or to otherwise discharge any obligation which is imposed upon it pursuant to this Agreement; including, without limiting the generality of the foregoing, investigating, prospecting, exploring, developing, property maintenance, preparing reports, estimates and studies, designing, equipping, improving, surveying, construction and mining, milling, concentrating, rehabilitation, reclamation, and environmental protection; j) "Option" means the irrevocable option for IRC to earn in and acquire a net undivided interest in and to the Property as provided in this Agreement; k) "Option Period" means the period commencing on the Commencement Date to and including July 31, 2012; 1) "Property" means the exploration properties and lands located m the Province of British Columbia all as more particularly described in Schedule "A" hereto; m) "Property Rights" means all applications for pern1its for general reconnaissance, permit for general reconnaissance, interim approvals, applications for contracts of work, contracts of work, licenses, pern1its, easements, rights-of-way, certificates and other approvals obtained by either of the parties either before or after the date of this Agreement and necessary for the exploration and development of the Property, or for the purpose of placing the Property into production or continuing production therefrom. 4 REPRESENTATIONS AND WARRANTIES OF PRICE 2.1Price hereby acknowledges and confirms that it holds the Property Rights related to an undivided one hundred (100%) percent interest in the Property as at the date hereof. 2.2Price represents and warrants to IRC that: a) Price is lawfully authorized to hold his interest in the Property and will remain so entitled until 85% of the interests of Price in the Property have been duly transferred to IRC as contemplated by the terms hereof; b) Price is an individual, has attained the age of majority and is legally competent to execute this agreement and to take all actions required pursuant thereto and that upon the execution and delivery, this agreement, will constitute a legal, valid and binding contract of Price enforceable against Price in accordance with its terms; c) as at the date hereof and at the time of transfer to IRC of an interest in the mineral claims and/or exploration licenses comprising the Property Price is and will be the beneficial owner of its interest in the Property free and clear of all liens, charges, claims, royalties or net profit interests of whatsoever nature, and no taxes or rentals will be due in respect of any thereof; d) Price has the right and capacity to deal with the Property and the right to enter into this Agreement and to dispose of his right, title and interest in the Property as herein contemplated; e) there is no adverse claim or challenge against or to Price's interest in the Property, nor to the knowledge of Price is there any basis therefor, and there are no outstanding agreements or options to acquire or purchase such interest in the Property or any portion thereof other than this Agreement; f) no person has any royalty, net profit interests or other interest whatsoever in the Property; g) Price is duly authorized to execute this Agreement and for the performance of this Agreement by him, and the consummation of the transactions herein contemplated will not conflict with or result in any breach of any covenants or agreements contained in, or constitute a default under, or result in the creation of any encumbrance under the provisions of its articles or constating docill11ents or any indenture, agreement or other instrument whatsoever to which Price is a party or by which he is bound or to which he or the Property may be subject; h) no proceedings are pending for, and it is unaware of any basis for the institution of any proceedings leading to, the placing of Price in bankruptcy or subject to any other laws governing the affairs of and insolvent person; i) there are no claims, proceedings, actions or lawsuits in existence and to the best of Price's information and belief none are contemplated or threatened against or with respect to the right, title, estate and interest of Price in the Property; j) to the best of his information and belief, all laws, regulations and orders of all governmental agencies having jurisdiction over the Property have been complied with by Price; k) to the best of his information and belief Price is in good standing under all agreements and instruments affecting the Property to which he is a party or is bound. 2.3 The representations and warranties contained in this section are provided for the exclusive benefit of IRC, and a breach of anyone or more thereof may be waived by IRC in whole or in part at any time without prejudice to its rights in respect of any other breach of the same or any other representation or warranty, and the representations and warranties contained in this section shall survive the execution hereof. 2.4 The representations and warranties contained in this section shall be deemed to apply to all assignments, transfers, conveyances or other documents transferring to IRC the interest to be acquired hereunder and there shall not be any merger of any covenant, representation or warranty in such 5 assignments, transfers, conveyance or documents, any rule or law, in equity or statute to the contrary notwithstanding. REPRESENTATIONS AND WARRANTIES OF IRC 3.1 IRC represents and warrants to Price that: a) it has been duly incorporated and validly exists as a corporation in good standing under the laws of its jurisdiction of incorporation; b) it is or will be prior to acquiring any undivided interest in the Property hereunder, lawfully authorized to hold mineral claims and real property under the laws of the jurisdiction in which the Property is situate; c) it has duly obtained all corporate authorizations for the execution of this Agreement and for the performance of this Agreement by it, and the consummation of the transaction herein contemplated by it will not conflict with or result in any breach of any covenants or agreements contained in, or constitute a default under, or result in the creation of any encumbrance under the provisions of the articles or the constating documents of it or any shareholders' or directors' resolution, indenture, agreement or other instrument whatsoever to which it is a party or by which they are bound or to which it or the Property may be subject; and, d) no proceedings are pending for, and it is unaware of any basis for the institution of any proceedings leading to, the dissolution or winding up of IRC or the placing of IRC in bankruptcy or subject to any other laws governing the affairs of insolvent corporations. 3.2 The representations and warranties contained in this section are provided for the exclusive benefit of Price and a breach of anyone or more thereof may be waived by Price in whole or in part at any time without prejudice to its rights in respect of any other breach of the same or any other representation or warranty, and the representations and warranties contained in this section shall survive the execution hereof. 3.3 The representations and warranties contained in this section shall be deemed to apply to all assignments, transfers, conveyances or other documents transferring to Price the interest to be acquired hereunder and there shall not be any merger of any covenant, representation or warranty in such assignments, transfers, conveyance or documents, any rule or law, in equity or statute to the contrary notwithstanding. GRANT AND EXERCISE OF OPTION 4.1 Price hereby irrevocably grants to IRC the sole and exclusive right and Option to acquire up to and including a eighthly five percent (85%) right, title, estate and interest of Price's one hundred (100%) percent net undivided interest) in and to the Property Rights and Property, free and clear of all charges, encumbrances, claims, royalties and net profit interests of whatsoever nature. 4.2 If at any time after the date hereof Price determines in its sole discretion to commission a Feasibility Report recommending the Construction of a Mine, Price shall give written notice thereof to IRC 4.3 The Option may be exercised at any time (subject to the terms as stated herein) by IRC: a) paying Price two thousand dollars ($2,000) upon the execution of this agreement b) paying Price two thousand dollars ($2,000) on or before July 31, 2009 c) paying Price fifty thousand dollars ($50,000) on or before July 31, 2010, d) incurring Exploration Expenditures on the Property as follows: (i) aggregate Exploration Expenditures of not less than fifteen thousand dollars ($15,000) on or before July 31, 2009; 6 (ii) aggregate Exploration Expenditures (including Exploration Expenditures as described in paragraph 4.3( d)(i) above) of not less thirty one thousand dollars ($31,000) on or before July 31,2010; (iii) aggregate Exploration Expenditures (including Exploration Expenditures as contemplated in paragraph 4.3( d)(i) and (ii) above) of not less than two hundred forty one thousand dollars ($241,000) on or before July 31, 20 11, and; 4.4 Prior to the exercise of the Option as herein provided, Price is hereby appointed as operator of the Property and shall carry out exploration and development programs on the Property on the following terms: a) Price shall have the same powers, duties and obligations in carrying out such programs asset out in Article 7 of the Joint Venture Agreement attached hereto as Schedule "B", excepting Section 7.5 and 7.6 thereof; b) For income tax purposes, all Exploration Expenditures incurred by Price pursuant to such programs shall be incurred for the benefit of IRC; and c) Until such time as the Option is exercised in accordance with the terms hereof, IRC shall have no interest of whatsoever nature in the Property Rights or the Property. 4.5 If and when the Option has been exercised in accordance with Section 4.3 and commencing on the Completion Date: a) The undivided right, title and interest of the parties in the Property shall be as follows: Before Completion Date (net) After Completion Date (net) Price 100% Price 15% IRC 0% IRC 85% Total 100% Total 100% b) the undivided right, title and interest in and to the Property Rights and the Property acquired by IRC upon the Completion Date shall vest in IRC free and clear of all charges, encumbrances, claims, royalties or net profit interests of whatsoever nature other than as set forth and described in the Joint Venture Agreement substantially in the form attached hereto as Schedule "B"; c) for the purposes of the Joint Venture Agreement: i) Price will be deemed to have contributed forty two thousand six hundred dollars ($42,600)and IRC will be deemed to have contributed two hundred and forty one thousand dollars ($241,000) of Costs to the Joint Venture for purposes thereof; ii) Price will be the initial operator of the Joint Venture and will have the option to remain as operator of the Joint Venture for so long as Price holds a participating interest of fifteen (15%) percent or greater in the Joint
